Case 18-17936   Doc   Filed 12/02/19   Page 1 of 6
Case 18-17936   Doc   Filed 12/02/19   Page 2 of 6
                                                       REPRESENTATION OF PRINTED DOCUMENT
                                       Case 18-17936                           Doc             Filed 12/02/19               Page 3 of 6
                                    FOR RETURN SERVICE ONLY
                                    PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS                                            ESCROW STATEMENT
                                    P.O. Box 619063
                                    Dallas, TX 75261-9063

                                                                                               Analysis Date:                                          November 12, 2019
                                                                                               Loan Number:
                                                                                               For Inquiries:                                             800.686.2404
                                                                                               Property Address:                                    4901 WICKHAM DR
                                                                                                                                                TEMPLE HILLS MD 20748
          MAURICE WRIGHT JR
          4901 WICKHAM DR
          TEMPLE HILLS MD 20748-5245




                         Annual Escrow Account Disclosure Statement - Projections for Coming Year
The following is an overview of your escrow account with Home Point Financial Corporation. It contains a snapshot of the anticipated disbursements for the
coming year and the history of escrow payments made on your behalf in the prior year. Any potential adjustments due to increases or decreases with your
escrowed items may affect your monthly escrow payment. If your escrow payment increases, your monthly mortgage payment will also increase. If the escrow
payment decreases, your mortgage payment will decrease.

Payment Information                                     Current              Effective 01/01/20
Principal & Interest Pmt                              $1,362.79                       $1,362.79
Total Monthly Escrow Payment                            $598.89                         $827.81
Reserve Acct Pymt                                         $0.00                           $0.00
HUD 235/265 Pymt (-)                                      $0.00                           $0.00
Misc Acct Payment                                         $0.00                           $0.00
                                        _________________________________       ________________________________

Total Payment                                         $1,961.68                            $2,190.60


Shortage/Surplus Information                                Effective 01/01/20                                     Cushion Calculation: Because Home Point Financial
                                                                                                                   does not set your tax amounts or insurance premiums,
Upcoming Total Annual Bills                                                 $7,779.91                              your escrow balance contains a cushion of $1,296.66. A
Required Cushion                                                             $1296.66                              cushion is an additional amount of funds held in your
Required Starting Balance                                                   $1,296.61                              escrow in order to prevent the balance from becoming
Over/Short Spread                                                             $179.48                              overdrawn when an increase in the disbursement amount
                                                                                                                   occurs. Based upon federal or state regulations, if your
                                                                                                                   escrow account is required to maintain a cushion, the
                                                                                                                   minimum balance should not be below 1/6th or 1/12th of
                                                                                                                   the anticipated payments from the account. If your
                                                                                                                   escrow account is not required to maintain a cushion, a
                                                                                                                   minimum balance is not required.
These are the escrow items we anticipate we will collect for or pay on your behalf in the upcoming 12 month period. The dollar amount shown may be the last
amount actually paid for that item, or may project the next amount due.
        Date                Anticipated Payments                                                                                             Escrow Balance
                            To Escrow       From Escrow                                     Description                               Anticipated          Required
                                                                                            Starting Balance                             ($2,074.12)            $1,296.61
   JAN 2020                       $648.33                                                                                                ($1,425.79)            $1,944.94
   FEB 2020                       $648.33                                                                                                  ($777.46)            $2,593.27
   MAR 2020                       $648.33                                                                                                  ($129.13)            $3,241.60
   APR 2020                       $648.33                                                                                                    $519.20            $3,889.93
   MAY 2020                       $648.33                                                                                                  $1,167.53            $4,538.26
   JUN 2020                       $648.33                                                                                                  $1,815.86            $5,186.59
   JUL 2020                       $648.33                                                                                                  $2,464.19            $5,834.92
   AUG 2020                       $648.33                                                                                                  $3,112.52            $6,483.25
   SEP 2020                       $648.33                           $2,670.12               COUNTY TAX                                     $1,090.73            $4,461.46
   SEP 2020                                                         $2,069.64               PROPERTY INS                                   ($978.91)            $2,391.82
   OCT 2020                       $648.33                                                                                                  ($330.58)            $3,040.15
   NOV 2020                       $648.33                                                                                                    $317.75            $3,688.48
   DEC 2020                       $648.33                           $3,040.15               COUNTY TAX                                   ($2,074.07)            $1,296.66




                                                                                               Escrow Shortage Reply (This is not a bill)
                                                11511 Luna Road, Suite 200
                                                Farmers Branch,TX 75234                           Loan Number:
                                                (800) 686-2404
                                                                                                  Full Shortage Amount:                          $2,153.72
                                                                                                  Payment Amount                         $______________

                                                                                                  Your escrow shortage has been spread over 12 months, resulting
                                                                                                  in an additional increase in your monthly payment in the amount
    HOME POINT FINANCIAL CORPORATION                                                              of $179.48.
    P. O. BOX 790309
    ST LOUIS, MO 63179-0309                                                                       IF YOU CHOOSE to pay your shortage in full, please visit
                                                                                                  www.homepointfinancial.com in order to expedite your payment.
                                                                                                  You can also mail this coupon with your remittance of the full
                                                                                                  shortage amount to the address shown to the left.




                                                                                INTERNET REPRINT
                                                                                             Home Point Financial Corporation
                                                         Case 18-17936                      Doc11511
                                                                                                   Filed
                                                                                                     Luna12/02/19
                                                                                                          Road, Suite Page
                                                                                                                      200 4 of 6
                                                                                                  Farmers Branch, TX 75234
                                                                                                       800.686.2404


                                                                                                                                 Property Address:
                                                                                                                                 4901 WICKHAM DR
                                                                                                                                 TEMPLE HILLS MD 20748
                               MAURICE WRIGHT JR
                               4901 WICKHAM DR
                               TEMPLE HILLS MD 20748-5245




                                                                                                                                                Loan Number:
                   Analysis Date: November 12, 2019

       Date                     Anticipated Payments                                                                                           Escrow Balance
                                To Escrow       From Escrow                                      Description                            Anticipated          Required
                       _______________________________      _____________________________


                                     $7,779.96                          $7,779.91
                                                           Annual Escrow Account Disclosure Statement
                                                                        Account History
 The following statement of activity in your escrow account from November 2018 through December 2019 displays actual activity as it occurred in your escrow
 account during that period. If you received Account Projections with a prior analysis, they are included again here for comparison.

                Payments to Escrow                                  Payments From Escrow                                                                      Escrow Balance
Date           Anticipated        Actual                            Anticipated        Actual                 Description                                   Required           Actual
                                                                                                            Starting Balance                                   $0.00      ($3,930.52)
 AUG                                                                                             $3,040.15 * COUNTY TAX                                        $0.00      ($6,970.67)
 SEP                                           $598.89 *                                         $2,250.09 * HAZARD INS                                        $0.00      ($8,621.87)
 OCT                                           $598.89 *                                                                                                       $0.00      ($8,022.98)
 NOV                                         $1,197.78 *                                                                                                       $0.00      ($6,825.20)
 DEC                                           $598.89 *                                         $3,040.15 * COUNTY TAX                                        $0.00      ($9,266.46)
 MAR                                           $598.89 *                                                                                                       $0.00      ($8,667.57)
 APR                                           $598.89 *                                                                                                       $0.00      ($8,068.68)
 AUG                                                                                             $2,670.12 * COUNTY TAX                                        $0.00     ($10,738.80)
 AUG                                                                                             $2,069.64 * HAZARD INS                                        $0.00     ($12,808.44)
 SEP                                          $598.89 *                                                                                                        $0.00     ($12,209.55)
 NOV                                       $12,576.69 *                                                                                                        $0.00         $367.14
 DEC                                          $598.89 *                                          $3,040.15 * COUNTY TAX                                        $0.00      ($2,074.12)
             _______________      _________________             ________________            ________________

                                           $17,966.70                                           $16,110.30
An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call our toll-free number.

  (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your ending balance from the last month of the account history (escrow balance anticipated) is ($2,074.12). Your starting balance (escrow
 balance required) according to this analysis should be $1,296.61. This means you have a shortage of ($2,153.72).This shortage may be
 collected from you over a period of 12 months unless the shortage is less than 1 months deposit, in which case we have the additional option
 of requesting payment within 30 days. W e have decided to collect it over 12 months.


 We anticipate the total of your coming year bills to be $7,779.91. We divide that amount by the number of payments expected during the coming
 year to obtain your escrow payment.
  New Escrow Payment Calculation                                                                  Paying the shortage: If your shortage is paid in full, your new monthly
  Unadjusted Escrow Payment:                                                      $648.33         payment will be $2,011.12 which includes principal, interest, and escrow.
                                                                                                  Paying the shortage does not guarantee that your payment will remain the
  Over/Short Spread:                                                              $179.48
                                                                                                  same, as your tax or insurance bills may change.
  Escrow Payment:                                                                 $827.81
                                                                                                                                                                              NMLS#
                                                                                                                                                                              7706
 If you are a New York resident or your property is in the state of New York, and you desire to file a complaint about Home Point
 Financial, you may file with the New York State Department of Financial Services and may obtain further information from the New
 York State Department of Financial Services by calling the Department's Consumer Assistance Unit at 1-800-342-3736 or by visiting
 the Department's website at www.dfs.ny.gov.
 Home Point Financial Corporation is a debt collector. Home Point Financial Corporation is attempting to collect a debt and any information obtained will be
 used for that purpose. However, if you are in bankruptcy or received a bankruptcy discharge of the debt, this communication is not an attempt to collect the
 debt against you personally, but is notice of a possible enforcement of the lien against the collateral property.
                                                  Home Point Financial Corporation
                                  Case 18-1793611511
                                                  DocLuna Filed
                                                          Road, 12/02/19
                                                                Suite 200               Page 5 of 6
                                                      Farmers Branch, TX 75234
                                                           800.686.2404


                                                                                    Property Address:
                                                                                    4901 WICKHAM DR
                                                                                    TEMPLE HILLS MD 20748
             MAURICE WRIGHT JR
             4901 WICKHAM DR
             TEMPLE HILLS MD 20748-5245




                                                                                             Loan Number:
     Analysis Date: November 12, 2019

TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED, DISMISSED OR IS SUBJECT TO AN AUTOMATIC STAY OF BANKRUPTCY ORDER UNDER TITLE 11 OF
THE UNITED STATES CODE, THIS NOTICE IS FOR COMPLIANCE AND INFORMATION PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR
ANY ATTEMPT TO COLLECT ANY SUCH OBLIGATION.
                     Case 18-17936       Doc    Filed 12/02/19    Page 6 of 6



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                  GREENBELT DIVISION

 In Re:                                             Case No. 18-17936

 Maurice Wright, Jr.                                Chapter 13

 Debtor.                                            Judge Thomas J. Catliota

                                  CERTIFICATE OF SERVICE

I certify that on December 2, 2019, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Teresa Cho Edwards, Debtor’s Counsel
          tce@tcelaw.com

          Timothy P. Branigan, Chapter 13 Trustee
          cmecf@chapter13maryland.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on December 2, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Maurice Wright, Jr., Debtor
          4901 Wickham Drive
          Temple Hills, MD 20748


 Dated: December 2, 2019                            /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
